Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 1 of 15 PageID: 772




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



    ANGEL CRUZ, EMANUEL RUPERTO
                                                    Civ. No. 20-8546 (KM) (JBC)
    LOPEZ, EUCLIDES RUPERTO
    MENDEZ, LUIS OBANDO, JOSE
    ADOLFO BARRAZA, EFRAIN                                    OPINION
    MORALES, WALTER CHAVARRIA,
    ANGEL E. CALVA SALA, JOSE VERA
    VALDEZ, ANTONIO M. DA ROSA, and
    WILFREDO SANCHEZ

                   Plaintiffs,

    v.

    ASPEN LANDSCAPING
    CONTRACTING, INC., EASTERN
    LANDSCAPE CONTRACTORS, INC.,
    MARIA FUENTES, and DONALD
    FUENTES

                  Defendants.



KEVIN MCNULTY, U.S.D.J.:
         Plaintiffs were employees of Defendant Aspen Landscaping Contracting,
Inc. (“Aspen”). (Third Am. Compl. ¶23).1 In 2018, Plaintiffs commenced an
action against Aspen in the Superior Court of New Jersey, Essex County




1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.
         “Third Am. Compl.” = Plaintiffs’ Third Amended Complaint (DE 1, Ex. A)
         “Notice of Removal” = Defendants’ Notice of Removal (DE 1)

                                         1
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 2 of 15 PageID: 773




(Docket No. ESX-L-8360-16) (the “State Court Action”).2 (Notice of Removal ¶2).
On November 20, 2019, Aspen filed a Chapter 11 petition for relief in the
United States Bankruptcy Court for the District of New Jersey (the
“Bankruptcy Action”). (Notice of Removal ¶5; Third Am. Compl. ¶ 19).
      On February 28, 2020, Plaintiffs amended their Complaint to add Maria
Fuentes, who at all relevant times was Aspen’s sole shareholder and managing
officer. (Notice of Removal ¶12; Third Am. Compl. ¶16). On April 20, 2020,
Aspen, Maria Fuentes, and Donald Fuentes, who at all relevant times was an
equitable owner and managing officer of Aspen, entered into a Settlement
Agreement regarding the Bankruptcy Action.3 (Notice of Removal ¶12; Third
Am. Compl. ¶17). Among other things, that agreement “provided for a mutual
release of all known or unknown claims existing at the time of the execution of
the Agreement, except those claims which were enumerated in the Settlement
Agreement.” (Notice of Removal ¶16). The Settlement Agreement was approved
by the Bankruptcy Court on May 6, 2020. (Notice of Removal ¶20).
      One day prior, on May 5, 2020, Plaintiffs had filed a motion to add
Donald Fuentes to the State Court Action, in the form of a Third Amended
Complaint. (Notice of Removal ¶21). The Third Amended Complaint in the State
Court Action also added Eastern Landscape Contractors, Inc. (“Eastern”), a
successor entity formed by Defendant Donald Fuentes after his departure from
Aspen. (Third Am. Compl. ¶¶ 18,43). The motion to amend was granted by the
state court on May 22, 2020, and the Third Amended Complaint was filed on
June 22, 2020.4 (Notice of Removal ¶22).



      2      Plaintiffs filed a First Amended Complaint on July 9, 2018 and a Second
Amended Complaint on September 10, 2018. (Notice of Removal ¶¶3-4). Both filings
asserted claims solely against Aspen. (Id.)
       3       As alleged in the Notice of Removal, “Aspen’s bankruptcy was predicated
in large part upon an Order to Show Cause seeking the appointment of a custodial
receiver in a two (2) party divorce disputed between [Maria] Fuentes and [Donald]
Fuentes.” (Notice of Removal ¶ 6).
      4        Defendant Maria Fuentes filed a motion to reconsider the order granting
Plaintiffs leave to amend and file the Third Amended Complaint. (Notice of Removal
                                        2
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 3 of 15 PageID: 774




        Shortly thereafter, on July 9, 2020, Defendants Donald Fuentes and
Eastern removed the State Court Action to the United States District Court for
the District of New Jersey based on federal question jurisdiction. (Notice of
Removal ¶¶25-26). (Notice of Removal ¶23). Defendant Maria Fuentes
consented to the removal. (Notice of Removal ¶28).
        Plaintiffs now move for an order (1) granting leave to file an amended
complaint; (2) remanding the matter to state court; and (3) awarding attorneys’
fees and costs. (DE 15). For the reasons stated in this opinion, I will grant
Plaintiffs leave to file a Fourth Amended Complaint and will remand the matter
to state court. However, I decline to impose attorneys’ fees and costs.

   I.      Summary
        As alleged in the Third Amended Complaint, Plaintiffs’ employment with
Aspen was governed by certain contracts, “of which plaintiffs were either
signatories and/or third-party beneficiaries.” (Third Am. Compl. ¶25).
Specifically, with the exception of Plaintiffs Walter Chavarria and Luis Obando,
“Plaintiffs were members of unions who were intended third-party beneficiaries
of their respective union’s collective bargaining agreements.” (Third Am. Compl.
¶ 26). By virtue of the relevant contracts and/or collective bargaining
agreements, Aspen was required to pay its employees, including Plaintiffs,
hourly wages, overtime wages, and “benefits and other renumeration . . . set
forth in said contracts and/or collective bargaining agreements.” (Third Am.
Compl. ¶27). However, at all relevant times including from 2006 through 2017,
Plaintiffs “were routinely required to work hours for Aspen that they were not
paid for, which included hours that should have been paid at overtime rates.”
(Third Am. Compl. ¶28).
        The Third Amended Complaint in this now-removed action asserts three
causes of action against Eastern, Maria Fuentes, and Donald Fuentes. (Third
Am. Compl. ¶20). Upon the filing of the Bankruptcy Action, the claims against


¶25). It appears that, after removal, the motion for reconsideration has not been
adjudicated.

                                        3
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 4 of 15 PageID: 775




Aspen were automatically stayed. Plaintiffs therefore made clear their intention
“to pursue Eastern, Mrs. Fuentes, and Mr. Fuentes only at this time.” (Id.).
      The First Count asserts breach of contract. (Third Am. Compl. ¶¶32-36).
Plaintiffs allege that (1) Aspen was bound by contracts and/or collective
bargaining agreements which “required Aspen to pay Plaintiffs specified
wages,” including “additional wages for overtime worked”; (2) Aspen breached
those contracts “by failing to pay Plaintiffs for all the hours they worked and by
failing to pay Plaintiffs’ overtime wages”; (3) “As a result of Aspen’s breaches,
Plaintiffs suffered damages”; and (4) “As a successor entity, Eastern is liable for
all damages accruing to Aspen.” (Id.).
      The Second Count alleges a violation of the New Jersey Wage and Hour
Laws (“NJWHL”), N.J. Stat. Ann. §§ 34:11-1 et seq., and asserts: (1) “At all
relevant times, Plaintiffs were employees pursuant to the [NJWHL]”; (2) Aspen’s
conduct violated the NJWHL; (3) “Upon filing a petition for bankruptcy, Aspen
defaulted on its wages payment obligation”; (4) “By virtue of her position as
Aspen’s sole shareholder and managing officer, [Maria] Fuentes is personally
liable for unpaid wages, and all damages set forth in the statute”; (5) “By virtue
of his position as an equitable owner and managing officer of Aspen, [Donald]
Fuentes is personally liable for unpaid wages, and all damages set forth in the
statute” (6) “As a successor entity, Eastern is liable for all damages accruing to
Aspen”; and (7) As a result of Aspen’s conduct, “Plaintiffs have suffered
damages and are entitled to relief under the [NJWHL]”. (Third Am. Compl. ¶¶
37-44).
      Finally, the Third Count alleges a violation of the Fair Labor Standards
Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and asserts: (1) “Plaintiffs were ‘non-
exempt’ employees pursuant to the [FLSA]”; (2) “Aspen was bound by the FLSA
with respect to Plaintiffs employment”; (3) “Aspen’s conduct . . . violated the
FLSA”; (4) “As a result of said conduct, Plaintiffs have suffered damages and
are entitled to relief under the FLSA”; and (5) “As a successor entity, Eastern is
liable for all damages accruing to Aspen.” (Third Am. Compl. ¶¶45-50).


                                      4
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 5 of 15 PageID: 776




         Plaintiffs now seek leave to amend the operative complaint, alleging that
they “never intended to assert successor liability against Eastern under the
[FLSA]” and that they do not believe such successor liability is available against
Eastern. (DE 15 at 2). Therefore, Plaintiffs request permission to file a Fourth
Amended Complaint (DE 15-3) in which “all references to Eastern in Count
Three (the FLSA claim) and in Count One (the breach of contract claim) have
been removed.” (DE 15 at 2). Plaintiffs submit that, after removal but prior to
engaging in motion practice, they “notified Defendants of the drafting error and
Plaintiffs’ intention of amending the complaint to correct it, but Plaintiffs’
request for dialogue was ignored.” (Id.).
         Defendants submit that the inclusion of the FLSA claim against Eastern
was not in error and that Plaintiffs are engaging in forum shopping. (DE 25 at
6; DE 27 at 13).

   II.      Discussion
            a. Motion to Amend
         A party may amend its pleading once as a matter of course within “(A) 21
days after serving it, or (B) if the pleading is one to which a responsive pleading
is required, 21 days after service of a responsive pleading or 21 days after
service of a motion under 12(b), (c), or (i), whichever is earlier.” Fed. R. Civ. P.
15(a)(1). Accordingly, amendment of a complaint in response to a motion to
dismiss is often permitted without leave of court. See Shane v. Fauver, 213
F.3d 113, 115 (3d Cir. 2000).
         After amending once or after an answer has been filed, however, leave of
court or written consent of the opposing party is required. Id.; see also Fed. R.
Civ. P. 15(a). Rule 15(a)(2) provides that “leave [to amend] shall be freely given
when justice so requires.” Accordingly, courts “have shown a strong liberality .
. . in allowing amendments under Rule 15(a).” Heyl & Patterson Int'l, Inc. v. F.D.
Rich Hous., 663 F.2d 419, 425 (3d Cir.1981) (quoting 3 J. Moore, Moore's
Federal Practice ¶ 15.08(2) (2d ed. 1989)).



                                        5
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 6 of 15 PageID: 777




      In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court put its
stamp on the liberal amendment policy, while identifying a number of factors
relevant to a motion to amend under Rule 15(a):
      In the absence of any apparent or declared reason—such as undue
      delay, bad faith or dilatory motive on the part of the movant,
      repeated failure to cure deficiencies by amendments previously
      allowed, undue prejudice to the opposing party by virtue of
      allowance of the amendment, futility of amendment, etc.—the leave
      sought should, as the rules require, be “freely given.”

Id. at 182.
      Amendment may be denied, however, if it would be “futile.” Futility is
established if the complaint, as amended, “would not withstand a motion to
dismiss.” Massarsky v. Gen. Motors Corp., 706 F.2d 111, 125 (3d Cir. 1983);
see also Brown v. Philip Morris Inc., 250 F.3d 789, 796 (3d Cir. 2001); Adams v.
Gould Inc., 739 F.2d 858, 864 (3d Cir. 1984).
      Here, Plaintiffs assert that they erroneously included the sentence
regarding Eastern’s successor liability in the Count Three FLSA claim. Indeed,
Plaintiff notified Defendant of that error prior to filing this motion. (DE 15 at
15; DE 27 at 13-14). On July 13, 2020, after Defendants Donald Fuentes and
Eastern removed the matter to federal court, Plaintiffs’ counsel explained:
      Thanks to your Notice of Removal, we were alerted to a drafting error
      in our Third Amended Complaint. We did not intend to include
      Eastern Landscape Contractors, Inc. (“Eastern”) in our FLSA count,
      nor do we believe that successor liability against Eastern is available
      under the FLSA.

      Given that the entire basis for Federal jurisdiction cited in your
      Notice of Removal is the existence of a claim against Eastern under
      the FLSA, and given that this claim is the result of a drafting error,
      we request that the parties enter into a stipulation wherein you
      agree to withdraw your Notice of Removal to allow plaintiffs to file a
      Fourth Amended Complaint in State Court with only one
      amendment – omitting Paragraph 50, which alleges successor
      liability on the part of Eastern under the FLSA.

(DE 27-1 at 56). Defendants did not agree to that stipulation; hence this
motion.

                                       6
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 7 of 15 PageID: 778




      Defendants are skeptical that the inclusion of an FLSA claim against
Eastern was an “error.” They argue that Plaintiffs are forum-shopping, and may
not remove a federal claim to quash jurisdiction of this Court. (DE 25 at 18-19;
DE 27 at 13-14). Defendants are correct that “[a] subsequent amendment to
the complaint after removal designed to eliminate the federal claim will not
defeat federal jurisdiction.” Westmoreland Hosp. Ass’n v. Blue Cross of Western
Pennsylvania, 605 F.2d 119, 123 (3d Cir. 1979). It is true that filing of the
proposed Fourth Amended Complaint would not automatically divest this
Court of jurisdiction; the propriety of removal is measured as of the date of
removal. See Hartman v. Cadmus-Cenveo Co., No. CIV.A. 13-7494, 2014 WL
4662499, at *3 (E.D. Pa. Sept. 19, 2014) (“[T]he act of not including the
previously-asserted federal-law claims in the amended complaint does not
divest this court of subject-matter jurisdiction over this action. Instead,
‘subject[-]matter jurisdiction is to be determined from the face of the complaint
and on the basis of the record in the state court, at the time the petition for
removal is presented.’”) (quoting Westmoreland, 605 F.2d at 123).
      All parties agree, however, that successor liability under the FLSA does
not exist in this case. (DE 25 at 18; DE 28 at 12). It matters little, then,
whether the federal claim is dismissed from the Third Amended Complaint for
failure to state a claim, or voluntarily dropped from the Fourth Amended
Complaint. In either case, there is no viable federal claim, and the court must
consider whether to exercise supplemental jurisdiction over the remaining state
law claims. See 28 U.S.C. § 1367.
      Still, what the Plaintiffs have placed before the Court is a motion to
amend the complaint. The propriety of amendment is the threshold issue, and I
therefore consider it first.
      Foman v. Davis, supra, suggests a number of bases on which
amendment, though granted liberally, might nevertheless be denied. These
include undue delay, bad faith, prejudice to the opposing party, and futility.
371 U.S. at 182. None are present here.


                                      7
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 8 of 15 PageID: 779




      First, there is no undue delay. In fact, days after the Notice of Removal
was filed, Plaintiffs tried to avoid motion practice by informing Defendants of its
drafting error and asking them to withdraw their Notice of Removal. (DE 27-1
at 56). When that request was denied, Plaintiffs filed their motion to amend
within a month of removal. (See DE 15).
      I also find that Plaintiffs do not seek amendment in bad faith. Indeed,
Plaintiffs tried to withdraw the FLSA successor liability claim before seeking
amendment in this Court. Defendants submit that Plaintiffs are simply
engaging in forum shopping. Yet a plaintiff is generally entitled to its choice of
forum; defendants are the ones who removed the action; and all agree that
there is not tenable federal claim. It is not “forum shopping” to pursue state
law claims in state court.
      Defendants will not suffer prejudice from amendment. As Plaintiffs note,
Defendants are new to this litigation and have expended no efforts beyond their
Notice of Removal and motion to dismiss (which is currently administratively
terminated). (DE 24).
      Defendants submit that permitting Plaintiffs to file a Fourth Amended
Complaint would be futile because Plaintiffs’ claims are barred by the statute of
limitations. (DE 25 at 14; DE 27 at 20). Critically, however, the statute of
limitations argument was rejected by the state court in allowing Plaintiffs to file
a Third Amended Complaint which brought Defendants Maria Fuentes, Donald
Fuentes, and Eastern into the action. (DE 27-1 at 43; DE 27 at 17). Defendants
argue that the leave to file a Third Amended Complaint was erroneously
granted, but the propriety of that state court decision is not before this Court.
For example, Defendant Maria Fuentes explains that she opposed Plaintiffs’
motion for leave to amend in state court and opposed Plaintiffs’ contention that
“their claims against [her] (and presumably) the other individual defendants,
did not accrue until [Aspen] filed for bankruptcy.” (DE 27 at 17). Then
Defendant submits: “Despite the legal impropriety of this position, the state
court erroneously accepted it and it was the only basis for permitted leave to
amend that the state court identified in its statement of reasons.” (DE 27 at 17-
                                      8
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 9 of 15 PageID: 780




18 (emphasis added)). Defendants Donald Fuentes and Eastern also imply that
the state court erroneously granted leave to file the Third Amended Complaint
because, they submit, the Third Amended Complaint did not relate back to the
original pleading. (DE 25 at15-17). In short, permitting a Fourth Amended
Complaint neither adds to nor subtracts from the statute of limitations
arguments. Those arguments were asserted, and rejected, in relation to the
Third Amended Complaint; further amendment, whether permitted or denied,
would leave the statute of limitations issue in status quo. Defendants, however,
do not get a second bite of the proverbial apple.
      In light of the foregoing, I will grant Plaintiffs leave to file a Fourth
Amended Complaint removing the FLSA claim against Eastern. I now address
whether the matter should be remanded to state court.

         b. Motion to Remand
      A defendant may remove “any civil action brought in a State court of
which the district courts of the United States have original jurisdiction.” 28
U.S.C. § 1441(a). District courts have “original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” 28
U.S.C. § 1331 (concerning federal question jurisdiction).
      A party’s right to remove a civil action is “determined according to the
plaintiff’s pleading at the time of the petition for the removal.” Pullman Co. v.
Jenkins, 305 U.S. 534, 537, 59 S. Ct. 347, 83 L. Ed. 334 (1939). “[A]
subsequent amendment to the complaint after removal designed to eliminate
the federal claim will not defeat federal jurisdiction.” Seawright v. Greenberg,
233 Fed. App’x 145, 148 (3d Cir. 2007). A removed action must be remanded,
however, “[i]f at any time before final judgment it appears that the district court
lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).
      Under the “well-pleaded complaint” rule, a plaintiff is ordinarily entitled
to remain in state court so long as its complaint does not allege a federal claim
on its face. Dukes v. U.S. Healthcare, 57 F.3d 350, 353 (3d Cir. 1995) (citing
Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1,


                                       9
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 10 of 15 PageID: 781




27-28, 103 S. Ct. 2841, 77 L. Ed. 2d 420 (1983) (“[A] defendant may not
remove a case to federal court unless the plaintiff’s complaint establishes that
the case arises under federal law.”), superseded by statute, 28 U.S.C. § 1441);
see also Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“The presence or
absence of federal-question jurisdiction is governed by the ‘well-pleaded
complaint rule,’ which provides that federal jurisdiction exists only when a
federal question is presented on the face of the plaintiff’s properly pleaded
complaint.”). A party bringing a claim is “the master of the claim,” and as the
master of the claim, a plaintiff “may avoid federal jurisdiction by exclusive
reliance on state law.” Caterpillar, 482 U.S. at 392.
      Here, the Court had subject matter jurisdiction at the time Defendants
removed the matter to this Court by virtue of the FLSA claim. See 29 U.S.C. §
1441(c). As explained above, subsequent amendment to remove a federal claim
does not divest this court of jurisdiction. Westmoreland, 605 F.2d at 123. But
that is not in dispute here. (DE 28 at 8-9). Instead, Plaintiffs ask the Court to
exercise its discretion to decline to exercise supplemental jurisdiction over the
remaining state law claims. (DE 28 at 9).
      Under 28 U.S.C. § 1367(c), the Court has discretion to decline
jurisdiction over remaining claims after all federal claims have been dismissed
from the action. The Third Circuit has held that where the federal claims that
gave the basis for original jurisdiction are dismissed, a “district court must
decline to decide the pendent state claims unless considerations of judicial
economy, convenience, and fairness to the parties provide an affirmative
justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)
(quoting Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995));
see Shaffer v. Bd. of Sch. Dirs. of Albert Gallatin Area Sch. Dist., 730 F.2d 910,
912 (3d Cir. 1984) (holding that “pendent jurisdiction should be declined where
the federal claims are no longer viable, absent extraordinary circumstances”).




                                      10
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 11 of 15 PageID: 782




In short, the presumptive rule is that the state claims shall be dismissed,
unless reasons of economy and fairness dictate otherwise.5
      Thus, where the case has been substantially litigated, it may be a proper
exercise of discretion to retain it. See Growth Horizons, Inc. v. Delaware County,
Pa., 983 F.2d 1277, 1284–85 (3d Cir. 1993) (remanding for exercise of
discretion as to whether to retain pendent claim, noting that where the district
court already heard all evidence necessary to decide the state contract claim, it
might retain jurisdiction). Where, on the other hand, the case is nowhere close
to trial, remand is the proper course. Freund v. Florio, 795 F. Supp. 702, 710
(D.N.J. 1992) (“[A]t this early stage in the litigation, dismissal of the pendent
state claims in a federal forum will result in neither a waste of judicial
resources nor prejudice to the parties.”).
      Here, I find remand of the remaining state law claims is appropriate.
First, this Court has not expended significant resources in connection with this
case. In fact, the determination of this motion will be the court’s first ruling in
the case. Thus, I find judicial economy weighs in favor of, and surely does not
weigh against, removal. Convenience also favors remand because this matter
has been pending in state court for nearly four years. (See state court docket,
DE 27-1 at 60-66). Having issued multiple orders, the state court is far more
familiar with the facts and legal issues of this case than is this Court. Comity
also favors remand because there is no continuing federal interest in retaining
jurisdiction over these state law causes of action. And, because the matter is in
its early stages before this Court, remanding the state law claims “will result in
neither a waste of judicial resources nor prejudice to the parties.” Freund 795
F. Supp. at 710. Finally, I find no other extraordinary circumstances
compelling the exercise of supplemental jurisdiction. See Shaffer, 730 F.2d at



      5       As noted above, it makes little difference whether the federal claim is
dismissed from the Third Amended Complaint for failure to state a claim, or dropped
by the plaintiff from the Fourth Amended Complaint. The net result is the same: no
federal claim. The question is whether, going forward, the court should exercise its
discretion to retain supplemental jurisdiction over the state law claims.
                                        11
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 12 of 15 PageID: 783




912. The presumption is that the state claims shall be dismissed, unless
reasons of economy and fairness dictate otherwise, and there is nothing here to
shift the balance.
       Defendants’ reliance on Carnegie-Mellon University v. Cohill, 484 U.S.
343 (1988) is misplaced. There, the Supreme Court addressed “whether a
federal district court has discretion under the doctrine of pendent jurisdiction
to remand a properly removed case to state court when all federal-law claims in
the action have been eliminated and only pendent state-law claims remain.”
Cohill, 484 U.S. at 345. The Court answered that question affirmatively: “a
district court has discretion to remand to state court a removed case involving
pendent claims upon a proper determination that retaining jurisdiction over
the case would be inappropriate.” Id. at 356.
      The Cohill plaintiffs initiated an action in Pennsylvania state court. Id. at
345. The complaint alleged, inter alia, violations of federal and state age-
discrimination laws. Id. Defendants later removed the matter to the United
State District Court for the Western District under Pennsylvania under 28
U.S.C. 1441(a). Id. Six months later, the plaintiffs “moved to amend their
complaint to delete the allegations of age discrimination” and some other
claims. Id. at 346. In that motion, plaintiffs “stated that they now believed
these [federal] claims were not tenable.” Id. Simultaneously, plaintiffs “filed a
motion, conditional upon amendment of the complaint, to remand the suit to
state court.” Id. The district court granted both the motion to amend and the
motion to remand. Id. The United States Court of Appeals for the Third Circuit
initially reversed. Id. However, after a rehearing en banc, the Third Circuit
“divided evenly on the questions whether the district court had authority to
remand [the plaintiffs’] case to the state court” and “issued an order denying
[defendants’] application for a writ of mandamus” which “effectively left
undisturbed the remand of [defendants’] case.” Id. at 348. The Supreme Court
affirmed. Id.




                                      12
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 13 of 15 PageID: 784




      The defendants there argued, inter alia, that “giving district courts
discretion to remand cases involving pendent state law claims will allow
plaintiffs to secure a state forum through the use of manipulative tactics.” Id.
at 356. The Court concluded that “[a] district court can consider whether the
plaintiff has engaged in any manipulative tactics when it decides whether to
remand a case.” Id. at 357. If the plaintiff has engaged in such tactics, the
district court “should take this behavior into account in determining whether
the balance of factors to be considered under the pendent jurisdiction doctrine
support a remand in the case.” Id. However, the fear of such manipulation does
not support “a categorical prohibition on the remand of cases involving state
law claims regardless of whether the plaintiff has attempted to manipulate the
forum and regardless of the other circumstances in the case.” Id. Thus, the
Court determined that the district court has discretion to remand upon
determination that such remand is appropriate, i.e., upon determination that
remand “best serves the principles of economy, convenience, fairness, and
comity which underlie the pendent jurisdiction doctrine.” Id.
      As explained, here, those factors weigh in favor of remand. And, as
explained in Cohill, there is no blanket prohibition on remand where the
plaintiff removes the sole federal claim. See id.
      In deference to the concerns express in Cohill, I consider in addition
whether plaintiffs have engaged in manipulative tactics. I find that they have
not. They have dropped the federal claim almost immediately after asserting it;
they cannot have reaped any advantage thereby. Nor is this, for example, a
case in which the plaintiffs litigated in federal court, suffered some adverse
rulings, and decided to return to state court to try their luck there.
      The supplemental jurisdiction factors, augmented by the Cohill concerns
about manipulative tactics, justify the Court’s decision to decline supplemental
jurisdiction and remand the case to state court.




                                      13
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 14 of 15 PageID: 785




           c. Attorneys’ Fees and Costs
       Plaintiffs seek attorneys’ fees pursuant to 28 U.S.C. § 1447(c). (DE 15 at
25). They submit that the removal “was made in bad faith.”6 (Id.) Further,
Plaintiffs contend that Defendants’ refusal to withdraw their Notice of Removal
demonstrates “obvious forum shopping and lack of professional courtesy,
resulting in the unreasonable and vexatious multiplication of proceedings,”
warranting attorneys’ fees and costs. (Id.). Defendants do not respond to
Plaintiffs’ request for fees. (See DE 25; DE 27).
       Attorneys’ fees and costs may be imposed in connection with remand of a
removed case: “An order remanding the case may require payment of just costs
and any actual expenses, including attorney fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c). “That power, however, is discretionary.”
Horowitz v. Marlton Oncology, P.C., 116 F. Supp. 2d 551, 556 (D.N.J. 1999)
(declining to impose attorneys’ fees and costs “because defendant's basis for
removal, though rejected, was colorable.”).


       6       Initially, Plaintiffs also submitted that the Notice of Removal was
procedurally defective because it was untimely and because Defendants failed to
attach all relevant state court proceedings. (DE 15 at 23, 25). Plaintiffs do not revisit
this argument in their Reply. (See DE 28).
              As Defendants submit, the Notice of Removal was timely under 28 U.S.C.
§ 1446(b) because the Third Amended Complaint was not filed until June 22, 2020.
Defendants filed their Notice of Removal on July 9, 2020 – within thirty days of the
date the complaint was filed. See 28 U.S.C. § 1446(b) (“The notice of removal of a civil
action or proceeding shall be filed within 30 days after the receipt by the defendant,
through service or otherwise, of a copy of the initial pleading setting forth the claim for
relief upon which such action or proceeding is based, or within 30 days after the
service of summons upon the defendant if such initial pleading has then been filed in
court and is not required to be served on the defendant, whichever period is shorter.”).
               Additionally, district courts within the Third Circuit have found that the
failure to attach required accompanying documents to a Notice of Removal is a de
minimis procedural defect that does not require remand. Michalak v. ServPro Indus.,
Inc., No. CV 18-1727, 2018 WL 3122327, at *4 (D.N.J. June 26, 2018) (citing Royal
Indem. Co v. Admiral Ins. Co., No. 07–2048, 2007 WL 4171649, at *2 (D.N.J. 2007);
King v. Mansfield Univ. of Pennsylvania, No. 15-0159, 2015 WL 4647637, at *4 (M.D.
Pa. Aug. 5, 2015); Efford v. Milam, 368 F. Supp. 2d 380, 382–83 (E.D. Pa. 2005); 14C
Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3733 (4th ed.
2011)).

                                          14
Case 2:20-cv-08546-KM-JBC Document 33 Filed 02/08/21 Page 15 of 15 PageID: 786




      Here, based on the Third Amended Complaint’s inclusion of an FLSA
claim against Eastern, Defendants had a proper basis for removal under 28
U.S.C. § 1441(a). The error was, at least initially, entirely attributable to
Plaintiffs, even if the Defendants could have been more courteous about letting
them retract it. Therefore, I decline to impose attorneys’ fees and costs. See
Horowitz, 116 F. Supp. 2d at 556; see also Mints v. Educ. Testing Serv., 99 F.3d
1253, 1261 (3d Cir. 1996) (finding that the district court did not abuse its
discretion in imposing fees and costs because “there was no colorable basis for
the removal.”).

   III.   Conclusion
      For the reasons set forth above, I will grant Plaintiffs’ motion (DE 15) in
part and deny in part. I will grant Plaintiffs leave to file a Fourth Amended
Complaint and, upon amendment, will remand the action to state court.
However, I decline to impose upon Defendants attorneys’ fees and costs.
      An appropriate order follows.


Dated: February 8, 2021



                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




                                       15
